proceeding."). Accordingly, we deny the petition and the motion for a stay.
            It is so ORDERED.




                                                                  J.
                                   Hardesty



                                   Parraguirre


                                                                  J.
                                   Cherry


cc:   Hon. Elissa F. Cadish, District Judge
      Clark County Public Defender
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     2